  
 
IV 
112th CONGRESS 
1st Session 
H. RES. 186 
In the House of Representatives, U. S.,

March 30, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 471) to reauthorize the DC opportunity scholarship program, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 471) to reauthorize the DC opportunity scholarship program, and for other purposes. All points of order against consideration of the bill are waived. The amendment recommended by the Committee on Oversight and Government Reform now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; (2) the further amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Delegate Norton of the District of Columbia or her designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for 40 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
